FILED
                            NOT FOR PUBLICATION
                                                                            DEC 22 2015
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10238

               Plaintiff - Appellee,             D.C. No. 1:12-cr-01258-SOM-1

 v.
                                                 MEMORANDUM*
FRANCIS E. CHANDLER, III,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Hawaii
                 Susan Oki Mollway, Chief District Judge, Presiding

                           Submitted December 18, 2015**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

      Francis Chandler III appeals from the district court’s judgment and

challenges the order of restitution and the sentence of 37 months in prison and

three years supervised release for making a false claim against the United States, in

violation of 18 U.S.C. § 287, and filing false retaliatory liens against government

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
officials, in violation of 18 U.S.C. § 1521. Pursuant to Anders v. California, 386
U.S. 738 (1967), Chandler’s counsel has filed a brief stating that there are no

grounds for relief, along with a motion to withdraw as counsel of record. We have

provided Chandler the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Chandler waived the right to appeal his sentence, with the exception of his

right to challenge the restitution order and the part of the judgment concerning

supervised release. Our independent review of the record pursuant to Penson v.

Ohio, 488 U.S. 75, 80 (1988), discloses no arguable grounds for relief on direct

appeal as to the restitution order or supervised release. We therefore affirm as to

those issues.

      We dismiss the remainder of the appeal in light of the valid appeal waiver.

See United States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                          2